     Case 2:19-cv-05162-GW-JPR Document 30 Filed 09/17/20 Page 1 of 1 Page ID #:102




 1

 2

 3                           UNITED STATES DISTRICT COURT
 4          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 5

 6                                                    Case No.: CV 19-5162-GW-JPRx
       QUANZHOU ONE PLUS ONE
 7     HOUSEWARES CO., LTD,
 8
                                                     ORDER ON JOINT STIPULATION
                      Plaintiff,                     TO DISMISS ALL CLAIMS
 9                                                   AGAINST ALL DEFENDANTS
10     v.
11

12     AKIVA NOUROLLAH, et al,
13
                      Defendants.
14

15

16
            Upon consideration of the parties’ Joint Stipulation to Dismiss All Claims
17
      Against All Defendants, it is hereby ORDERED by the Court that:
18
            1.       The Stipulation is approved in its entirety;
19
            2.       Plaintiff’s claims against all defendnats are hereby dismissed, with
20
      prejudice.
21
            3.       Each party shall bear their own costs and attorneys’ fees.
22

23    IT IS SO ORDERED.
24
      Dated: SEPTEMBER 17, 2020
25

26
                                                   _______________________________________
27                                                   THE HONORABLE GEORGE H WU
                                                     UNITED STATES DISTRICT JUDGE
28
      ______________________________________________________________________________

                   JOINT STIPULATION TO DISMISS ALL CLAIMS AGAINST ALL DEFENDANTS
